DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s attention is drawn to the previous Office mailed, 23 November 2021, in which the Examiner did not include the rejection to claims 3, 4 and 16.  As such, a new Office Action is herein provided and the date for response to the Office Action will be restarted.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention, and


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6 and 17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as
being anticipated by U.S. Appl. Publ. No. 2012/0307423 to Bohn et al. (i.e., “Bohn”
hereinafter). Referring to claim 1, Bohn discloses a display device (102) comprising: a display panel (104) having a foldable area (106); and a support
(110/112) disposed on a bottom surface of the display panel, the support
including a plurality of projections (120) spaced apart from each other in the
foldable area and being inclined relative to the bottom surface. See Fig. 1, view
118.
	Referring to claim 2, Bohn discloses the device as claimed, wherein the
display panel (104) further includes a display area, and a portion (106) of the
display area is defined as the foldable area. See Fig. 1, view 108.
	Referring to claim 5, Bohn discloses the device as claimed, wherein the
support (110/112) comprises a support member having openings defined by
spaces between the projections. See Fig. 1, view 118.
	Referring to claim 6, Bohn discloses the device as claimed, wherein the
openings define an empty space. See Fig. 1, view 118.


	Referring to claim 17, Bohn discloses the device as claimed, further
comprising a flexible member (124) disposed between the support and the
display panel. See Fig. 1, views 116 and 118.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable
over Bohn. Referring to claim 19, Bohn discloses the device as substantially
claimed, except for a lower protective film disposed between the flexible member
and the display panel.
	The Examiner takes Official Notice that it is well-known in the art of display
devices to include a lower protective film between the flexible member and the
display panel of a display device. It would have been obvious to one having
ordinary skill in the art, before the effective filing date of the claimed invention, to
modify the device of Bohn to include a lower protective film disposed between

the flexible member and the display panel, since protect sensitive circuitry within
the display panel.
	Referring to claim 20, Bohn discloses the device as substantially claimed,
except for a window member disposed on the display panel; and a protective film
disposed on the window member.
The Examiner takes Official Notice that it is well-known in the art of display
devices to include a window member disposed on the display panel; and a
protective film disposed on the window member. As such, it would have been
obvious to one having ordinary skill in the art, before the effective filing date of
the claimed invention, to modify the device of Bohn to as claimed, in order to
protect the viewing screen of the display.
	Claims 3, 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable
over Bohn in view of U.S. Pat. No. 11,175,693 to Song et al. (i.e., “Song” hereinafter).  Referring to claim 3, Bohn discloses the device as substantially claimed, but does not expressly disclose a first adhesive member disposed on a bottom surface of the support, the first adhesive member having an opening overlapping the foldable area.  


Song discloses a foldable display device having a first adhesive member (360) disposed on a bottom surface of a support (150, the first adhesive member having an opening (not numbered) overlapping a foldable area (170).  See Fig. 7.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Bohn to include a first adhesive member having an opening overlapping the foldable area, as taught by Song, in ensure a sealed contact between the components parts.
Referring to claim 4, Bohn in view of Song disclose the device as claimed, wherein the projections (120) comprise support patterns (i.e., sides or edges) inclined at one or more predetermined angles to block external light incident through the opening of the first adhesive member.  See Fig. 1, view 118 of Bohn.
Referring to claim 18, Bohn in view of Song disclose the device as claimed, wherein the flexible member (124) comprises a shock absorbing member (130) and further comprising a second adhesive member (140) disposed between the shock absorbing member and the support, wherein the second adhesive member is in direct contact with the shock absorbing member (130) and the support (250).  See Fig. 7 of Song.


Allowable Subject Matter
Claims 7-16 objected to as being dependent upon a rejected base claim, butwould be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: regarding claim 7, the specific limitations of “each of the projections comprises support patterns including a first side surface, a top surface adjacent to a first portion of the first side surface, and a bottom surface adjacent to a second portion opposite to the first portion of the first side surface, and the support patterns comprise a first support pattern having a top surface and a second support pattern having a bottom surface, in which the first and second support patterns overlap two adjacent support patterns,” in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record.
Regarding claim 8, the specific limitations of “the support comprises a support member and the projections comprise support patterns formed in the support member including first to nth support patterns (where n is an integer of 1 or more) arranged in a first direction generally parallel to a top surface of the


display panel, each of the first to nth support patterns includes a first side surface, a top surface adjacent to a first portion of the first side surface, and a bottom surface adjacent to a second portion opposite to the first portion of the first side surface; and the top surface of a kth support pattern (where k is an integer between 1 and n) and the 9 bottom surface of a (k+1)th support pattern of the first to nth support patterns overlap each other,” in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record.  Claims 9 and 10 depend, either directly or indirectly, from claim 8 and are therefore allowable for at least the same reasons.
	Regarding claim 11, the specific limitations of “the projections comprise
support patterns, each of the support patterns includes a first side surface, a top
surface adjacent to a first portion of the first side surface, a bottom surface
adjacent to a second portion opposite to the first portion of the first side surface,
and a second side surface facing the first side surface, and the support patterns
include: a first support pattern; second support patterns inclined at a first angle
relative to the first side surfaces of the first support pattern; and third support
patterns inclined at a second angle different from the first angle 10 relative to the
second side surface of the first pattern,” in combination with the remaining

elements or steps, are not taught or adequately suggested in the prior art of
record. Claim 12 depends, from claim 11 and is therefore allowable for at least the same reasons.
	Regarding claim 13, the specific limitations of “the support comprises a
support member and the projections comprise support patterns formed in the
support member including first to nth support patterns (where n is an integer of 1
or more) arranged in a first direction generally parallel to a top surface of the
display panel, each of the first to nth support patterns includes a first side surface,
a top surface adjacent to a first portion of the first side surface, a bottom surface adjacent to a second portion opposite to the first portion of the first side surface,
and a second side surface facing the first side surface, and a kth support pattern
(where k is an integer between 1 and n) of the first to nth support patterns is
defined as a reference support pattern, first to (k-1)th support patterns are
defined as inclination support patterns inclined at a first angle on the first side
surface of the reference support pattern, and (k+1)th to nth support patterns are
defined as reverse inclination support patterns inclined at a second angle
different from the first angle relative to the second side surface of the reference
support pattern,” in combination with the remaining elements or steps, are not

taught or adequately suggested in the prior art of record. Claims 14-16 depends,
either directly or indirectly, from claim 13 and is therefore allowable for at least
the same reasons.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY Q EDWARDS whose telephone number is (571)272-2042. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
January 4, 2022